Mr. Justice Gordon
delivered the opinion of the court,
It appears from the several reports of the viewers and reviewers, and the drafts submitted to us in this case, that this private road, *43as petitioned for by James N. Graham et al., and as confirmed by the court, has for one of its termini a private road leading to a public highway, called the Beaver road, and for its other the Ohio river.
That it was error in the court to make such confirmation, under the circumstances, is patent from the Act of Assembly under which the proceedings were had.
That act (of 1886) requires that such private road shall have for its principal términus the dwelling or plantation of the petitioner. If it have not this essential feature it is outside the provisions of the act, and therefore without authority and void: Sandy Lick Creek Hoad, 1 P. F. Smith 94.
The court committed a further error in fixing the width of the road at thirty-three feet, as the limit prescribed by the act is twenty-five feet.
Exception is also taken to the record because the name of Hilands appears in the report as a viewer, instead of that of Bowman, the appointee of the court; hutas it is admitted that Bowman was the county surveyor, and Hilands his deputy, this substitution was regular and proper under the Act of Assembly “ Belating to the office of Surveyor and Civil Engineer for the county of Allegheny,” February 24th 1873, Pamph. L. 155.
Let the proceedings of the Quarter Sessions be set aside.